MORROW, J.
Appellant was indicted, tried, and convicted of murder and pursuant thereto is under sentence of death.
We have discovered no departure from the legal requirements in any of the proceedings. No bills of exception are found in the record complaining of any action of the trial court, its officers, or the jury that rendered the verdict, nor is the record accompanied by any statement of facts embodying the evidence upon which the prosecution and conviction are based. We must therefore presume that the proceedings were regular, and that the evidence justifies the conviction and the punishment assessed.
The judgment of the district court is affirmed.